              1 HANSON BRIDGETT LLP
                SANDRA L. RAPPAPORT, SBN 172990
              2 srappaport@hansonbridgett.com
                LISA M. POOLEY, SBN 168737
              3 lpooley@hansonbridgett.com
                MOLLY L. KABAN, SBN 232477
              4 mkaban@hansonbridgett.com
                425 Market Street, 26th Floor
              5 San Francisco, California 94105
                Telephone:    (415) 777-3200
              6 Facsimile:    (415) 541-9366

              7 Attorneys for Defendants
                LEPRINO FOODS COMPANY and
              8 LEPRINO FOODS DAIRY PRODUCTS COMPANY

              9 PARRIS LAW FIRM
                R. REX PARRIS, SBN 96567
             10 rrparris@parrislawyers.com
                KITTY K. SZETO, SBN 258136
             11 kszeto@parrislawyers.com
                JOHN M. BICKFORD, SBN 280929
             12 jbickford@parrislawyers.com
                RYAN A. CRIST, SBN 316653
             13 rcrist@parrislawyers.com
                43364 10th Street West
             14 Lancaster, California 93534
                Telephone:     (661) 949-2595
             15 Facsimile:     (661) 949-7524

             16 Attorneys for Plaintiff and the Aggrieved Employees

             17                              UNITED STATES DISTRICT COURT

             18                EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

             19

             20 DONALD NULL, in his representative              Case No. 1:19−CV−00525−AWI-BAM
                capacity under the Private Attorney General
             21 Act ("PAGA"),

             22                Plaintiff,                              STIPULATION AND ORDER TO
                                                                      CONTINUE INITIAL SCHEDULING
             23         v.                                                   CONFERENCE

             24 LEPRINO FOODS COMPANY, a Colorado
                Corporation; LEPRINO FOODS DAIRY
             25 PRODUCTS COMPANY, a Colorado
                Corporation; and DOES 1 through 100,
             26 inclusive,
             27                Defendants.

             28

                                                                            Case No. 1:19−CV−00525−AWI-BAM
16074657.1                   STIPULATION AND ORDER TO CONTINUE INITIAL SCHEDULING CONFERENCE
              1         Plaintiff DONALD NULL and Defendants LEPRINO FOODS COMPANY and LEPRINO

              2 FOODS DAIRY PRODUCTS COMPANY, by and through their counsel of record, hereby

              3 stipulate to continue the Initial Scheduling Conference from Monday, January 28, 2020 to

              4 Monday, February 11, 2020 at 9:30 a.m., in Courtroom 8, Robert E. Coyle United States

              5 Courthouse, 2500 Tulare Street, Sixth Floor, Fresno, California 93721. The parties further

              6 stipulate that the Joint Scheduling Report will be due one week prior to the conference, on

              7 Monday, February 4, 2020. Good cause exists for this continuance because defense counsel will

              8 be conducting a previously-scheduled seminar on January 28, 2020, the date selected by the Court

              9 for the conference.

             10         IT IS SO STIPULATED.

             11

             12 DATED: December 11, 2019                           HANSON BRIDGETT LLP

             13

             14
                                                             By:          /s/ Lisa M. Pooley
             15                                                    LISA M. POOLEY
                                                                   Attorneys for Defendants
             16                                                    LEPRINO FOODS COMPANY and
                                                                   LEPRINO FOODS DAIRY PRODUCTS
             17
                                                                   COMPANY
             18

             19
                  DATED: December 11, 2019                         PARRIS LAW FIRM
             20

             21
                                                             By:         /s/ Ryan A. Crist
             22
                                                                   R. REX PARRIS
             23                                                    KITTY K. SZETO
                                                                   JOHN M. BICKFORD
             24                                                    RYAN A. CRIST

             25                                                    Attorneys for Plaintiff and the Aggrieved
                                                                   Employees
             26
             27

             28

                                                            -1-             Case No. 1:19−CV−00525−AWI-BAM
16074657.1             STIPULATION AND [PROPOSED] ORDER TO CONTINUE INITIAL SCHEDULING CONFERENCE
              1                                                ORDER

              2         Pursuant to the parties’ stipulation, and good cause appearing, the Initial Scheduling

              3 Conference currently set for January 28, 2020, is HEREBY CONTINUED to February 11, 2020,

              4 at 10:30 AM in Courtroom 8 (BAM) before the undersigned. The Joint Scheduling Report shall

              5 be filed one week prior to the conference, on Monday, February 4, 2020. The parties are

              6 encouraged to appear at the conference by telephone with each party using the following dial-in

              7 number and access code: dial-in number 1-877-411-9748; access code 3190866.

              8

              9 IT IS SO ORDERED.

             10
                     Dated:    December 12, 2019                          /s/ Barbara   A. McAuliffe             _
             11                                                    UNITED STATES MAGISTRATE JUDGE
             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26
             27

             28

                                                           -2-             Case No. 1:19−CV−00525−AWI-BAM
16074657.1            STIPULATION AND [PROPOSED] ORDER TO CONTINUE INITIAL SCHEDULING CONFERENCE
